IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENDALL WILLIAMS,             : No. 193 MM 2014
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                    ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.